 Case: 1:19-cv-02227 Document #: 1 Filed: 04/01/19 Page 1 of 1 PageID #:1
      !f   you need additional space for ANY section, please attach an additional sheet and reference that section.l




hrnh/a                f Qila{                                                 United States District Court
                             ( fta s*)                                        Northern District of Illinois
                Plaintiff

                v.                                                  1:19st{l2227
                                                                   luclge Ruben Cas,tillo
                                                                   Magisfate Judge Sldney
't8        ru;#ff"a*"*                                                                                   l. Scfrenkier


                                               COMPLAINT



                        a/eqe/ 'rhaf,
I-iam*
   / funuota fr 4'4*nt,
                     r,fffi";/ u///
                     d&^/u,rs                                                         4n/
 1;r/t/ks as
                       it re/adbJ
  d,to li /i0'
                                                                                                   RffiGHIVED
                                                                                                        APR o 1201916

                                                                                                     TI.IOIJIASG. BRUTON
                                                                                                CLERK, I.,'.S. DIS]'RICT COURT




                                                                                       br,*)q *L
                                                                                                   ?( / -p//

      [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
